 



 

September 24, 2012

Robert Jones

Acura Pharmaceuticals, Inc.

616 N. North Court, Suite 120

Palatine, IL 60067

 

Re:License, Development and Commercialization Agreement, dated October 30, 2007,
by and between Acura Pharmaceutical, Inc. and King Pharmaceuticals Research and
Development, Inc. (the “Agreement”)

 

Dear Robert:

 

The purpose of this letter agreement is to memorialize the Parties’ (i)
termination of the Agreement with respect to certain Products, and (ii)
agreement to amend certain post-termination provisions in the Agreement, all as
discussed in our recent communications (this “Letter Agreement”). All
capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

 

The Parties hereby acknowledge and agree as follows:

 

1.Termination of Certain Products. The Parties acknowledge and agree that, on
July 26, 2012, King provided proper written notice of termination, without
cause, of the Agreement with respect to Product B, Product C, and Product D, and
any Product Line Extension of Product B, Product C, and Product D (collectively,
the “Returned Products,” and each individually, a “Returned Product”).

 

2.Waiver of Prior Written Notice and Termination Date. With respect to any
Returned Product, Acura further acknowledges and agrees to forever and
irrevocably waive the requirement to provide twelve (12) months written notice
to Acura prior to terminating the Agreement with respect to such Returned
Product as described in Section 16.3. The effective date of termination of the
Agreement with respect to the Returned Products shall be the date set forth
above (the “Letter Agreement Effective Date”).

 

3.Limited Waiver of Non-Compete. Notwithstanding King’s termination and return
of the Returned Products, the Parties acknowledge and agree that the provisions
of the covenant not to compete set forth in Section 13.1(a)(i) and (ii) of the
Agreement as of the Letter Agreement Effective Date shall continue to apply,
provided however, that the covenant not to compete in Section 13.1(a)(i) shall
not apply to Product B or to any Product Line Extension of Product B, and the
covenant not to compete in Section 13.1(a)(ii) shall not apply to Product C,
Product D (or to any Product Line Extension of Product C or Product D) or to any
of the Future Products listed on Schedule A. For avoidance of doubt, Acura and
its Affiliates may, directly or indirectly, Commercialize Product B, Product C,
Product D, and/or any of the Future Products listed on Schedule A or any Product
Line Extension of any of the foregoing or grant any right to Third Parties to
Commercialize Product B, Product C, Product D, and/or any of the Future Products
listed on Schedule A or any Product Line Extension of any of the foregoing in
the Territory. For purposes of clarity, the covenant not to compete set forth in
Section 13.1(b)(i) of the Agreement shall not apply to the Returned Products or
any of the Future Products listed on Schedule A.

 

[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 

 

 

 

4.Future Product Options. The Parties acknowledge and agree to forever and
irrevocably waive any future obligations and rights with respect to the Future
Products listed in Schedule A to this Letter Agreement, and any rights and
obligations under Sections 2.1(e), 2.1(f), and 8.6 of the Agreement shall
terminate as of the Letter Agreement Effective Date.

 

5.Trademarks. The Parties acknowledge and agree that the definition of
Trademarks set forth in Section 1.86 of the Agreement shall no longer include
the marks Acurox or Acuracet. For the avoidance of doubt, Acura shall have the
exclusive right to the Acurox and Acuracet trademarks and to any domain names
incorporating or utilizing Acurox or Acuracet.

 

6.Transition. In connection with the termination of the Agreement with respect
to the Returned Products, the Parties acknowledge and agree to follow certain
activities to support the transition of the Returned Products all in accordance
with Section 16.7(b) of the Agreement, as described in Schedule B to this Letter
Agreement (the “Transition Plan”), which Transition Plan shall constitute
Acura’s request under Section 16.7(b). The Parties acknowledge and agree that
the Joint Steering Committee (or a subcommittee thereof) shall facilitate the
implementation of the Transition Plan, provided that the Transition Plan and its
implementation may not be amended without the mutual written consent of Acura
and King. King will commence delivering the items specified in the Transition
Plan as soon as they become available, but final delivery of the Transition Plan
in no event shall be later than ninety (90) days from the Letter Agreement
Effective Date. With respect to the clinical supplies and samples specified in
the Transition Plan, King will deliver to Acura, FOB shipping point, freight
collect.

 

7Licenses. To facilitate Acura’s continued development of the Returned Products,
King hereby grants to Acura: at no cost (1) a fully paid-up non-exclusive
license under King Sole Inventions relating to any Returned Product or the
Aversion technology to develop, manufacture, use, sell offer for sale and import
Returned Products inside the Territory including the right to grant sublicenses
and (2) a right to reference and use all regulatory data from Product A inside
the Territory for products listed on Schedule A, Product B, Product C and
Product D and any Product Line Extensions of the foregoing.

 

[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 

 

 

 

8.Publicity. Neither party will originate any publicity, press release, or other
public announcement or make any comment, written or oral, relating to this
Letter Agreement without the advance written consent of the other Party (except
as has been previously consented), unless such announcement is required by law
or the regulations of a national securities exchange. A Party required by law,
rule or regulation or the regulation of a national securities exchange to make
such an announcement will give the other Party an opportunity to review the form
or content of such announcement and make comments upon it in advance. Either
Party may issue a press release in the form substantially similar to Schedule C
to this Letter Agreement. The Parties acknowledge that Acura will file a Form
8-K with the Securities and Exchange Commission regarding this Letter Agreement
and will be attaching a redacted copy of the Letter Agreement to such 8-K (or a
Form 10-Q or 10-K as appropriate) requesting confidential treatment of certain
information and the 8-K and redacted copy will be treated as a public
announcement as described herein.

 

9.Confidentiality. The terms of this Letter Agreement and the Schedules attached
hereto shall be deemed Confidential Information of Disclosing Party.

 

Except as explicitly set forth in this Letter Agreement, no amendment or
modification to the Agreement is hereby made.

 

Sincerely,

 

King Pharmaceuticals Research and Development, Inc.

 

By: /s/ Robert B. Lamm         Name: Robert B. Lamm         Title: Vice
President  

 

Accepted and agreed as of the date first set forth above.

 

ACURA PHARMACEUTICALS, INC.

 

By: /s/ Robert B. Jones  

 

Name: Robert B. Jones   Title: President and Chief Executive Officer

 

[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 

 

 

 

SCHEDULE A

 

List of mu opioids* for which Pfizer forever and irrevocably waives any future
obligations and rights with respect to the Future Products

 



[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***]



 

* Includes all pharmaceutically acceptable salts thereof.

 

[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 

 

 

 

SCHEDULE B

 

1.Definitions (all including Acura’s Aversion® Technology):





Product B (oxycodone/APAP/niacin) Product B-LE (oxycodone/APAP) Product C
(hydrocodone/APAP/niacin) Product C-LE (hydrocodone/APAP)



Product D [***] Product D-LE [***]







 

* Denotes High Priority Items for early transfer, if possible

 

2.Products B, C and D (products with niacin)

[***]

 

3.Product B-LE

 

[***]

 

Product C-LE [***]

 

Product D-LE [***]

 



[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]



 

 

 

 

SCHEDULE C

 

Form of Release

 

Acura Pharmaceuticals Announces Earlier Return of Development Products

 

Palatine, IL - (XXXXXXX, YY, 2012) - Acura Pharmaceuticals, Inc. (NASDAQ: ACUR),
a specialty pharmaceutical company developing products intended to address
medication abuse and misuse, announced today a letter agreement with Pfizer Inc.
providing for the termination of Pfizer’s license to Acura’s AVERSION Technology
used in three developmental opioid products as of [date as inserted in the
agreement] and the transfer of those products back to Acura. On July 26, 2012
Acura was notified by Pfizer of its intention to terminate the license to the
three development products which carried a 12 month notice period under the
terms of the companies’ 2007 license agreement.

 

The developmental products being returned to Acura are oxycodone hydrochloride
with acetaminophen, hydrocodone bitartrate with acetaminophen and a third
previously unnamed opioid, all of which utilize Acura’s AVERSION technology. The
AVERSION Technology utilizes a proprietary mixture of inactive ingredients to
discourage tampering of a product for abusive purposes.

“We are pleased that Pfizer agreed to an earlier return of these development
products for development by Acura”, said Bob Jones, President and Chief
Executive Officer of Acura Pharmaceuticals.

 



[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]



 

 

 

